Citation Nr: 1604450	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected coronary artery bypass grafting x 4.

2.  Entitlement to service connection for restless leg syndrome, claimed as secondary to service-connected coronary artery bypass grafting x 4.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned in September 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his OSA and restless leg syndrome are secondary to his service-connected heart disability.  While a VA examination was conducted in May 2010 and the examiner addressed whether the claimed disabilities were caused by the Veteran's heart disability, he did not consider whether they were aggravated by his heart disability.  Accordingly, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one).  In this regard, the Board acknowledges the October 2015 statement from Dr. H.K.S. submitted by the Veteran.  Unfortunately, that opinion utilizes speculative language and does note address the specific facts of the Veteran's case, rendering it of limited probative value.  However, upon remand, the Board will ask the examiner to address this report.  Additionally, although the Veteran has limited his contentions to secondary service connection, the Board will also direct the examiner to consider direct service connection in relation to OSA, as that theory of entitlement has been raised by the record via a 1982 service treatment record documenting trouble sleeping.  

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then refer the claims file to a physician to address the etiology of the Veteran's OSA and restless leg syndrome.  The examiner should review the entire claims file, including a copy of this remand, and such review should be noted in the examination report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset during service or is otherwise the result of service, to include documented trouble sleeping in 1982?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA was caused (in whole or in part) by his service-connected heart disability? 

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA was aggravated (permanently worsened) by his service-connected heart disability?
(d) Is it at least as likely as not (50 percent probability or more) that the Veteran's restless leg syndrome was caused (in whole or in part) by his service-connected heart disability?

(e) Is it at least as likely as not (50 percent probability or more) that the Veteran's restless leg syndrome was aggravated (permanently worsened) by his service-connected heart disability?

In responding to questions (b)-(e) above, the examiner should address the October 2015 statement from Dr. H.K.S.  

The examiner must provide a robust rationale for each opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the Veteran's claims in light of all evidence of record, to specifically include consideration of the Veteran's entitlement to service connection for OSA on a direct basis.  If the claims remain denied, issue a Supplemental Statement of the Case and afford an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

